Order entered February 19, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00184-CV

           IN RE IN THE INTEREST OF M.A.M, A MINOR CHILD, Relator

                Original Proceeding from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-03-14732-T

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE